DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent February 18, 2022, claim(s) 1-6,8-16,18-26 and 28-30 is/are pending in this application; of these claim(s) 1, 11, 21 is/are in independent form.  Claim(s) 1, 11, 21 is/are currently amended;  claim(s) 2, 3, 5, 9, 10, 12, 13, and 15 is/are original; claim(s) 7, 17, and 27 is/are cancelled.

Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  This includes the Information Disclosure Statements(s) filed on:  February 18, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel P. Williams (Reg. No. 58,704) on March 9, 2022.

The application has been amended as follows: The status identifier of claim 21 is changed from “Previously Presented” to “Currently Amended.”


Allowable Subject Matter
Claims 1-6,8-16,18-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 8, lines 17 – page 11 line 13, filed February 18, 2022, with respect to claims 1-6,8-16,18-26 and 28-30 have been fully considered and are persuasive.  The rejection of 1-6,8-16,18-26 and 28-30 has been withdrawn. 
	For further clarification of the reasons for allowance, see the Examiner’s Interview Summary/Summaries sent on: April 8, 2021; July 15, 2021; February 2, 2022; and March 8, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 9, 2022